Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 25 October 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Axmon.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4, 7-11, 13 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1-2, 4, 7-11, 13 and 16-21, only one CBR threshold, and not multiple CBR thresholds, for each carrier is disclosed in the specification of the instant application (e.g., para. 19 of the specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-11, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0045719) in view of Zhang et al. (US 2019/0387377) and Axmon et al. (US 2019/0319723).
Regarding claim 1, Wang discloses a method (figs. 5-8) performed by a wireless device operating in a wireless communication system (para. 31), the method comprising: acquiring information regarding multiple carriers and acquiring a CBR value of each of the multiple carriers (paras. 45-47 and 57; note: a pool represents resources on a carrier - fig. 3 and para. 26, third sentence); selecting at least one candidate carrier among the multiple carriers (step 830), where for each of the at least one candidate carrier, the candidate carrier has a CBR value below a CBR threshold (paras. 45-47 and 57; note: a pool represents resources on a carrier - fig. 3 and para. 26, third sentence; note: a CBR threshold is a CBR value lower than other CBR values - para. 47, last two sentences); selecting one or more carriers among the at least one candidate carrier in an increasing order of the CBR value from a lowest CBR value of the at least one candidate carrier (para. 47, last two sentences); selecting a sidelink resource on the one or more 
However, Wang does not disclose a channel busy ratio (CBR) threshold is configured per each of the multiple carriers, where for each of the at least one candidate carrier, the candidate carrier has a CBR value below a CBR threshold which is configured for the candidate carrier. Zhang discloses this feature (para. 308, penultimate sentence; note: select carriers with a CBR lower than a threshold). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a channel busy ratio (CBR) threshold configured per each of the multiple carriers, where for each of the at least one candidate carrier, the candidate carrier has a CBR value below a CBR threshold which is configured for the candidate carrier in the invention of Wang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, selecting appropriate carriers or resources for a transmission (Zhang, para. 308; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Wang in view of Zhang does not disclose multiple channel busy ratio (CBR) thresholds wherein each of the multiple CBR thresholds is configured per each of the multiple carriers. However, Axmon discloses several CBR thresholds for indicating the availability or quality of a carrier or channel (paras. 128-130 and 161; para. 160, first sentence and para. 181; note: sidelink carrier frequency availability status or occupancy). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have multiple channel busy ratio (CBR) thresholds wherein each of the multiple CBR thresholds is configured per each of the multiple carriers in the invention of Wang in view of Zhang. The 
Regarding claim 10, Wang discloses a wireless device (fig. 2) configured to operate in a wireless communication system, the wireless device comprising: a transceiver (para. 18, second sentence; para. 223); a processor (para. 223); and a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising (para. 223): acquiring information regarding multiple carriers and acquiring a CBR value of each of the multiple carriers (paras. 45-47 and 57; note: a pool represents resources on a carrier - fig. 3 and para. 26, third sentence); selecting at least one candidate carrier among the multiple carriers (step 830), where for each of the at least one candidate carrier, the candidate carrier has a CBR value below a CBR threshold (paras. 45-47 and 57; note: a pool represents resources on a carrier - fig. 3 and para. 26, third sentence; note: a CBR threshold is a CBR value lower than other CBR values - para. 47, last two sentences); selecting one or more carriers among the at least one candidate carrier in an increasing order of the CBR value from a lowest CBR value of the at least one candidate carrier (para. 47, last two sentences); selecting a sidelink resource on the one or more carriers (figs. 4-5; paras. 29-31 and 46-47; note: resources in a pool for a sidelink transmission); and transmitting a medium access control (MAC) packet data unit (PDU) based on the sidelink resource (step 840; paras. 14 and 27-28; note: sidelink; para. 36; note: MAC PDU of the packet).
However, Wang does not disclose a channel busy ratio (CBR) threshold is configured per each of the multiple carriers, where for each of the at least one candidate carrier, the candidate 
Further, Wang in view of Zhang does not disclose multiple channel busy ratio (CBR) thresholds wherein each of the multiple CBR thresholds is configured per each of the multiple carriers. However, Axmon discloses several CBR thresholds for indicating the availability or quality of a carrier or channel (paras. 128-130 and 161; para. 160, first sentence and para. 181; note: sidelink carrier frequency availability status or occupancy). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have multiple channel busy ratio (CBR) thresholds wherein each of the multiple CBR thresholds is configured per each of the multiple carriers in the invention of Wang in view of Zhang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing multiple measures of channel availability in a network (Axmon, paras. 128-130 and 161, and fig. 3; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claim 17, Wang discloses a processing apparatus (fig. 2) configured to operate in a wireless communication system, the processing apparatus comprising: a processor (para. 223); and a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising (para. 223): acquiring information regarding multiple carriers and acquiring a CBR value of each of the multiple carriers (paras. 45-47 and 57; note: a pool represents resources on a carrier - fig. 3 and para. 26, third sentence); selecting at least one candidate carrier among the multiple carriers (step 830), where for each of the at least one candidate carrier, the candidate carrier has a CBR value below a CBR threshold (paras. 45-47 and 57; note: a pool represents resources on a carrier - fig. 3 and para. 26, third sentence; note: a CBR threshold is a CBR value lower than other CBR values - para. 47, last two sentences); selecting one or more carriers among the at least one candidate carrier in an increasing order of the CBR value from a lowest CBR value of the at least one candidate carrier (para. 47, last two sentences); selecting a sidelink resource on the one or more carriers (figs. 4-5; paras. 29-31 and 46-47; note: resources in a pool for a sidelink transmission); and transmitting a medium access control (MAC) packet data unit (PDU) based on the sidelink resource (step 840; paras. 14 and 27-28; note: sidelink; para. 36; note: MAC PDU of the packet).
However, Wang does not disclose a channel busy ratio (CBR) threshold is configured per each of the multiple carriers, where for each of the at least one candidate carrier, the candidate carrier has a CBR value below a CBR threshold which is configured for the candidate carrier. Zhang discloses this feature (para. 308, penultimate sentence; note: select carriers with a CBR lower than a threshold). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a channel busy ratio (CBR) threshold configured per each of the multiple carriers, where for each of the at least one candidate carrier, 
Further, Wang in view of Zhang does not disclose multiple channel busy ratio (CBR) thresholds wherein each of the multiple CBR thresholds is configured per each of the multiple carriers. However, Axmon discloses several CBR thresholds for indicating the availability or quality of a carrier or channel (paras. 128-130 and 161; para. 160, first sentence and para. 181; note: sidelink carrier frequency availability status or occupancy). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have multiple channel busy ratio (CBR) thresholds wherein each of the multiple CBR thresholds is configured per each of the multiple carriers in the invention of Wang in view of Zhang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing multiple measures of channel availability in a network (Axmon, paras. 128-130 and 161, and fig. 3; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claims 2, 11 and 18, Wang in view of Zhang and Axmon teaches and makes obvious the method of claim 1, the wireless device of claim 10 and the processing apparatus of claim 17, wherein the MAC PDU is related to sidelink transmission (Wang, step 840; paras. 14 and 27-28; note: sidelink; para. 36; note: MAC PDU of the packet transmitted on the sidelink).
Regarding claims 4, 13 and 19, Wang in view of Zhang and Axmon teaches and makes obvious the method of claim 1, the wireless device of claim 10 and the processing apparatus of 
Regarding claims 7 and 20, Wang in view of Zhang and Axmon teaches and makes obvious the method of claim 1, further comprising, and the processing apparatus of claim 17, wherein the operations further comprise: determining a number of carriers to be selected (Wang, para. 46, second and third sentences; also, paras. 57-58; note: pool for a packet transmission and multiple pools for multiple packet transmissions).
Regarding claims 8 and 21, Wang in view of Zhang and Axmon teaches and makes obvious the method of claim 7, further comprising, and the processing apparatus of claim 20, wherein the operations further comprise: selecting at least one additional carrier of which a CBR value is above the CBR threshold among the multiple carriers based on that the number of carriers to be selected is larger than a number of the at least one candidate carrier (Wang, para. 46, second and third sentences; also, paras. 57-58; note: pool for a packet transmission and multiple pools for multiple packet transmissions; para. 46, second sentence; Zhang, para. 308; note: for both Wang and Zhang, selecting the carriers with the lowest CBR).
Regarding claim 9, Wang in view of Zhang and Axmon teaches and makes obvious the method of claim 7, wherein the number of carriers to be selected is determined based on an amount of data available for transmission (Wang, para. 46, second and third sentences; also, paras. 57-58; note: pool for a packet transmission and multiple pools for multiple packet transmissions).
Regarding claim 16, Wang in view of Zhang and Axmon teaches and makes obvious the method of claim 1, wherein the wireless device communicates with at least one of a mobile .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462